UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-00043 DWS Investment Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 9/30 Date of reporting period: 9/30/2012 ITEM 1. REPORT TO STOCKHOLDERS SEPTEMBER 30, 2012 Annual Report to Shareholders DWS Core Equity Fund (formerly DWS Growth & Income Fund) Contents 4 Portfolio Management Review 9 Performance Summary 12 Investment Portfolio 21 Statement of Assets and Liabilities 23 Statement of Operations 24 Statement of Changes in Net Assets 25 Financial Highlights 31 Notes to Financial Statements 43 Report of Independent Registered Public Accounting Firm 44 Information About Your Fund's Expenses 46 Tax Information 47 Investment Management Agreement Approval 52 Summary of Management Fee Evaluation by Independent Fee Consultant 56 Board Members and Officers 61 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. The fund may lend securities to approved institutions. Portfolio management could be wrong in its analysis of industries, companies, economic trends and favor a security that underperforms the market. Stocks may decline in value. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the U.S., represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 9 through 11 for more complete performance information. On February 1, 2012, DWS Growth & Income Fund was renamed DWS Core Equity Fund. On February 24, 2012, DWS Core Equity Fund acquired the assets of DWS Blue Chip Fund pursuant to a plan of reorganization approved by the Board on November 18, 2011. Although the fund can invest in companies of any size and from any country, it invests primarily in large U.S. companies. Portfolio management uses both quantitative and fundamental analysis to evaluate each company's stock price relative to the company's earnings, operating trends, market outlook and other measures of performance potential. U.S. equities performed well during the fund's 12-month reporting period ended September 30, 2012, based on the 30.06% return of the Russell 1000® Index. While economic instability overseas — highlighted by the debt problems in Europe and the unsteady outlook for China's economy — led to periodic volatility, these factors actually supported U.S. equities over the full year by causing investors to view our market as a relative safe haven. In addition, the U.S. market benefited from the combination of favorable central bank policy, steady (albeit slow) economic growth and robust corporate earnings. During the period, DWS Core Equity Fund produced a positive return of 25.18%, but underperformed the 30.06% return of its benchmark, the Russell 1000 Index. Although we believe our systematic approach to stock selection is effective over the long term, we were unable to keep up with the market during the past year — a time characterized by choppy market conditions and rapid shifts in investor sentiment. We are disappointed with the fund's results, but it is important to keep in mind that our goal is to outperform over a full market cycle and not on a short-term basis. Positive Contributors to Fund Performance Our stock selection process generated the strongest results in the energy sector, where our overweight positions in a number of refining stocks added significantly to performance. Shares of refining companies rose sharply during the past year thanks to the growing spread between the cost of the primary input (crude oil) and the companies' various outputs (unleaded gas, diesel fuel, etc.). Tesoro Corp., Valero Energy Corp. and Marathon Petroleum Corp. were among our strongest contributors in this area. "We believe a steady, disciplined approach will help us identify attractive individual stocks." The materials sector was also an area of outperformance for the fund, thanks to the strong showing of our overweight position in the fertilizer producer CF Industries Holdings, Inc. The stock gained ground on the prospect of expanding global fertilizer demand and the robust performance of stocks that can benefit from the rising prices of corn and soybeans associated with the summer drought in the Midwest. Our positioning in the utilities sector added value for the fund, thanks to our underweight in Exelon Corporation.* The stock lagged the broader sector as the downturns in coal and natural gas depressed prices in the wholesale power market. We believe this helps illustrate how we can add value in two ways — not just by selecting which stocks to overweight, but also by deciding which stocks we should underweight. * Not held in the portfolio as of September 30, 2012. Negative Contributors to Fund Performance One of the largest factors in the fund's underperformance was its underweight in Apple, Inc., whose shares surged in value behind the immense popularity of the iPhone and iPad. We participated in the move to some extent — as we had an average weighting in the stock of about 2% throughout the year — but this was far below its benchmark weighting of approximately 3.6%. Given the extent of Apple's rally and its large weighting in the benchmark, this gap was enough to detract meaningfully from the fund's 12-month results. Our performance in the technology sector also was pressured by our overweight positions in Nokia Corp.* and Dell, Inc., both of which were pressured by slowing sales results due to the rising competition from Apple, and by an underweight in Google Inc.* Like Apple, Google was a large benchmark component that performed very well during the past year. The health care sector also proved to be a challenging area for the fund. Our overweight position in a number of stocks that were affected by the shifting outlook for U.S. health care policy — including WellPoint, Inc., Humana, Inc.* and WellCare Health Plans, Inc. — was the primary cause of our shortfall. Stock selection in the industrials sector, where our positions in the airline sector lagged due to rising fuel costs, also cost the fund some relative performance. * Not held in the portfolio as of September 30, 2012. Outlook and Positioning We believe the current market environment is unique in the sense that risks and opportunities are both so plentiful. On the one hand, near-term volatility could be high due to the elections in the United States, the shifting headlines out of Europe, and news flow related to the tax increases and spending cuts set to go into effect at the start of next year (the "fiscal cliff"). At the same time, however, the world's central banks have made it abundantly clear that they plan to do whatever is necessary to prevent a recession and/or a breakup of the Eurozone. At a time in which the financial markets are likely to experience elevated volatility, we believe a steady, disciplined approach will help us identify attractive individual stocks. Ten Largest Equity Holdings at September 30, 2012 (16.7% of Net Assets) 1. Comcast Corp. Operator of broadband cable communications networks 1.9% 2. Allstate Corp. Provides property-liability insurance as well as all types of insurance 1.7% 3. Apple, Inc. Designs, manufactures and markets personal computers and related computing and mobile communication devices 1.7% 4. Marathon Petroleum Corp. Refines, transports and markets petroleum products 1.7% 5. Valero Energy Corp. Owns and operates refineries 1.7% 6. Microsoft Corp. Develops, manufactures, licenses, sells and supports software products 1.6% 7. UnitedHealth Group, Inc. Operator of organized health systems 1.6% 8. Tesoro Corp. Explorer of crude oil and gas 1.6% 9. JPMorgan Chase & Co. Provider of global financial services 1.6% 10. Cisco Systems, Inc. Developer of computer network products 1.6% Portfolio holdings and characteristics are subject to change. For more complete details about the fund's investment portfolio, see page 12. A quarterly Fact Sheet is available on www.dws-investments.com or upon request. Please see the Account Management Resources section on page 61 for contact information. Subadvisor QS Investors, LLC ("QS Investors"), New York, New York, is the subadvisor for the fund. QS Investors manages and advises assets on behalf of institutional clients and retail funds, providing global expertise in research, portfolio management and quantitative analysis. Portfolio Management Team Robert Wang, Head of Portfolio Management and Trading, QS Investors, LLC • Began managing the fund in 2007. • Joined QS Investors in 2010 after 28 years of experience of trading fixed income, foreign exchange and derivative products at Deutsche Asset Management and J.P. Morgan. • BS, The Wharton School, University of Pennsylvania. Russell Shtern, CFA, Head of Equity Portfolio Management and Trading, QS Investors, LLC • Began managing the fund in 2010. • Joined QS Investors in 2010 after 11 years of experience as a portfolio manager and trader's assistant with Deutsche Asset Management. • BBA, Pace University. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The Russell 1000 Index is an unmanaged index that measures the performance of the 1,000 largest companies in the Russell 3000® Index, which represents approximately 92% of the total market capitalization of the Russell 3000 Index. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Overweight means a fund holds a higher weighting in a given sector or security compared with its benchmark index. Underweight means a fund holds a lower weighting in a given sector or security. Contribution incorporates both a stock's total return and its weighting in the fund. The Eurozone represents the European Union countries that have adopted the euro as their national currency. Performance Summary September 30, 2012 (Unaudited) Average Annual Total Returns as of 9/30/12 Unadjusted for Sales Charge 1-Year 3-Year 5-Year 10-Year Class A % Class B % % -0.74 % % Class C % % -0.57 % % Russell 1000® Index† % Adjusted for the Maximum Sales Charge Class A (max 5.75% load) % % -0.98 % % Class B (max 4.00% CDSC) % % -0.90 % % Class C (max 1.00% CDSC) % % -0.57 % % Russell 1000® Index† % No Sales Charges Class R % % -0.06
